DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
Response to Arguments
Applicant’s amendments filed 03/04/2021 are accepted and entered. 
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the combination of Locke/Eddy does not teach the claims as set forth in the amendment. However, a new rejection is being made in view of Locke/Hungerford, as set forth below.
Applicant did not specifically argue the dependent claims.
Claim Objections
Claim 21 is objected to because the language “in response to the flow meter determining a predetermined volume of fluid delivered to the fluid site” should read “in 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al (US 2012/0302976) in view of Hungerford et al (US 2013/0035659).
Regarding Claim 21, Locke teaches a system (100, Figs. 1-3) for providing instillation therapy to a tissue site (¶ [0037]), the system comprising:
a fluid interface (where conduit 155 meets dressing 120, Figs. 1-3) configured to be fluidly coupled to the tissue site (¶ [0037], the wound dressing is placed over the wound);
a pressure sensor (160, Figs. 1-3) fluidly coupled to the fluid interface (where conduit 155 meets dressing 120, Figs. 1-3) and configured to measure a pressure proximate the tissue site (¶ [0043-0044]);
a valve (fluid flow device 150, Figs. 1-3; ¶ [0045] indicates the fluid flow device can be a valve) fluidly coupled to the fluid interface (where conduit 155 meets dressing 120, Figs. 1-3) and having an open position configured to permit fluid communication through the valve (150, Fig. 2, ¶ [0042]) and a closed position to prevent fluid communication through the valve (150, Figs. 1 and 3; ¶ [0042]);
a fluid reservoir (140, Figs. 1-3) fluidly coupled to the valve (150, Figs. 1-3); and

Locke is silent regarding a flow meter configured to be fluidly coupled between the valve and the fluid interface, and wherein the controller is configured to close the valve in response to the flow meter determining a predetermined volume of fluid delivered to the tissue site.
Hungerford teaches an infusion pump, thus being in the same field of endeavor of medical fluid delivery devices, with an inlet valve (124, Fig. 1) that, when open, allows fluid to flow through the valve and when closed prevents fluid from flowing through the valve (¶ [0034-0035]). A flow meter (110, Fig. 1; ¶ [0031, 0034]) measures the volume of fluid that flows through the valve (124, Fig. 1; ¶ [0034-0035]). Once a predetermined volume has flowed through the valve (124, Fig. 1), the microprocessor (102, Fig. 1) causes the inlet valve (126, Fig. 1) to be closed (¶ [0035]). This ensures that excess fluid is not delivered to the patient, which could have harmful effects (¶ [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Locke to include a flow meter that measures the volume flowing through the valve and causes the controller to close the valve when a predetermined amount of fluid has passed through the valve, as taught by Hungerford. Using the fluid volume as monitored by the flow meter ensures that excess fluid is not delivered to the patient, which could have harmful effects (as motivated by Hungerford ¶ [0034]). The combination of Locke/Hungerford 
Regarding Claim 22, Locke further discloses the controller (165, Figs. 1-3) is configured to operate the valve (150, Figs. 1-3) in response to a trigger pressure (¶ [0044-0045]; the predetermined pressure is the trigger pressure).
Regarding Claim 23, Locke further discloses the controller (165, Figs. 1-3) is configured to determine a pressure profile in response to the pressure measured by the pressure sensor (¶ [0044]).
Regarding Claims 24 and 25, Locke further discloses the controller (165, Figs. 1-3) is configured to determine one or more operating parameters in response to the pressure profile, wherein the one or more operating parameters is a trigger pressure (¶ [0044]).
Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al (US 2012/0302976) in view of Hungerford et al (US 2013/0035659) further in view of Eddy et al (US 2012/0035560).
Regarding Claims 26-29, Locke/Hungerford is silent regarding a user interface operationally coupled to the controller and configured to present one or more operating parameters of the system, wherein the one or more operating parameters comprise one or more of a maximum reduced pressure, a minimum reduced pressure, a trigger pressure, and an on-state and an off-state of a reduced-pressure therapy system, wherein the user interface is further configured to receive operational input and communicate the operational input to the controller, wherein the operational input may 
Eddy teaches a user interface (140, Fig. 1A) operationally coupled to the controller (60, Fig. 2) and configured to present one or more operating parameters of the system, wherein the one or more operating parameters comprise an on-state and an off-state of a reduced-pressure therapy system, wherein the user interface (140, Fig. 1A) is further configured to receive operational input and communicate the operational input to the controller (60, Fig. 2), wherein the operational input may comprise a maximum reduced pressure, a minimum reduced pressure, and a trigger pressure (¶ [0033]; the user may select the pressure settings desired, including intermittent mode; intermittent mode would select a maximum reduced pressure for the on pressure and a minimum reduced pressure for the off pressure, and any pressure programmed into the device can be considered the trigger pressure) to allow the user to select the setting most desired for their treatment or turn the system on and off as needed (¶ [0033]).
Therefore, it would have been obvious to modify the controller of Locke/Hungerford to include an user interface configured to present one or more operating parameters, wherein the operating parameter includes an on-state and an off-state of a reduced-pressure therapy system, and wherein the user interface is configured to receive operational input and communicate the operational input to the controller, wherein the operational input may comprise one or more of a maximum reduced pressure, a minimum reduced pressure, and a trigger pressure, so that the user can select the setting most desired for their treatment or turn the system on and off as needed (as motivated by Eddy ¶ [0033]).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Locke et al (US 2012/0302976) in view of Hungerford et al (US 2013/0035659) further in view of Santora et al (US 2010/0168688).
Regarding Claim 30, Locke/HungerfordEddy is silent regarding a pump fluidly coupled between the fluid reservoir and the valve, the pump being operationally coupled to the controller.
Santora teaches a reduced pressure dressing, thus being in the same field of endeavor, with a liquid conduit where the liquid may be pumped in or gravity fed (¶ [0200]).
Therefore, it would have been obvious to modify the system of Locke/Hungerford to comprise a pump coupled between the fluid reservoir and the valve, the pump coupled to the controller, to allow for the fluid to be pumped to the interface through the valve rather than gravity fed. These are shown to be known alternatives in the art as set forth in Santora (¶ [0200]). Using a pump rather than gravity will allow the fluid reservoir to be placed at any location, while relying on gravity requires the fluid reservoir to be higher than the fluid interface and can constrict the movement of the patient. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Locke et al (US 2012/0302976) in view of Hungerford et al (US 2013/0035659) further in view of Weissenbach et al (US 2012/0160342).
Regarding Claim 31, Locke/Hungerford is silent regarding a disposable connector fluidly coupled between the pressure sensor and the fluid interface.
Weissenbach teaches a medical device which teaches that pressure sensors can use disposable connectors to connect them to other parts of the device (¶ [0224]).
.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Locke et al (US 2012/0302976) in view of Hungerford et al (US 2013/0035659) further in view of Gordon et al (US 2013/0150813).
Regarding Claim 32, Locke/Hungerford is silent whether at least one sensor is fluidly coupled to a tube fluidly coupling the valve to the fluid interface and further operationally coupled to the controller, the at least one sensor configured to detect blockages in the tube.
Gordon teaches a wound therapy system, thus being in the same field of endeavor, with a pressure sensor (2082, Fig. 20F) fluidly coupled to a tube (as seen in Fig. 20F) and coupled to the controller (60, Fig. 20F) configured to detect blockages in the tube (¶ [0217]) to ensure fluid flow does not stop prematurely (¶ [0217]).
Therefore, it would have been obvious to modify the device of Locke/Hungerford to have a pressure sensor fluidly coupled to the tube coupling the valve to the fluid interface  and coupled to the controller to detect blockages in the tube to ensure fluid flow does not stop prematurely (as motivated by Gordon ¶ [0217]).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Locke et al (US 2012/0302976) in view of Hungerford et al (US 2013/0035659) further in view of Kazala et al (US 2009/0299308).
Claim 40, Locke further discloses a reduced-pressure source (130, Fig. 4) that connects to the dressing (120, Fig. 4) through an interface (where tube 135 meets dressing 120, Fig. 4), and a fluid container (reservoir 110, Fig. 4) configured to be fluidly coupled between the reduced-pressure interface (where tube 135 meets dressing 120, Fig. 4) and the reduced-pressure source (130, Fig. 4).
Locke/Hungerford is silent regarding a reduced-pressure interface configured to be fluidly coupled to the tissue site, where the reduced-pressure interface is separate from the fluid interface.
Kazala teaches a reduced-pressure treatment system, thus being in the same field of endeavor, with a dressing (106, Fig. 1) that has both a reduced-pressure interface (126, Fig. 1) and a fluid interface (112, Fig. 1; ¶ [0027]).
Therefore, one of ordinary skill in the art would have found it obvious to simply substitute the one-interface design of Locke/Hungerford for the two-interface design of Kazala. Kazala shows that having a separate fluid and reduced-pressure interface is known in the art. Additionally, one of ordinary skill in the art would find it obvious to have separate fluid and reduced-pressure interfaces as this allows fluid to be applied to a different part of the wound. That would allow instillation and suction to occur simultaneously without immediate suction of the irrigation fluid by the reduced-pressure source, which would occur if the dressing utilized a one-interface structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781